DETAILED ACTION

This Office action responds to papers submitted on 19 April 2021.

Claims 1-7 and 9-20 are pending and presented for examination.  Claim 8 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 5-14, 16 and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. is withdrawn in light of the amendments made.

The rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2020/0320023 A1 to Litichever et al. is maintained but has been revised to include amendments made.

The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. is maintained but has been revised to include amendments made.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. as applied to claims 1 and 10 above, and further in view of US Patent Application Publication No. US 2015/0227870 A1 to Noboa et al. is maintained but has been revised to include amendments made.

The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. as applied to claim 18 above, and further in view of US Patent Application Publication No. US 2018/0042064 A1 to Norton et al. is maintained but has been revised to include amendments made.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
is not identically disclosed as set forth in section 102, if the differences between the claimed invent-
tion and the prior art are such that the claimed invention as a whole would have been obvious 
before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
which the claimed invention pertains. Patentability shall not be negated by the manner in which the 
invention was made.

Claims 1, 5-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. in view of US Patent Application Publication No. US 2018/0373111 A1 to Brown.
The published reference of prior art to Westrick, Jr. et al. (herein after referred to as “Westrick”) teaches of technologies to implement lighting controls and building 
The limitations of independent claim 1 are directed to an occupancy sensing device, comprising: 
•	an occupancy sensing component – (taught in paragraphs [0030] and [0036] where the Building Management System (BMS) is taught to include a Building Automation Control (BAC) which communicates with an occupancy sensor);
•	a lighting control interface configured to connect the occupancy sensing device directly to a lighting control bus of a building – (taught in paragraph [0036] as the lighting and gateway (GW) control application which connects the sensors and lighting related elements.  The presence of a control bus for direct communication between the controller and the devices is taught in paragraph [0021] as the network interface 115); and
•	a building management system (BMS) interface configured to connect the occupancy sensing device directly to a BMS bus of the building – (paragraph [0030] explains the details of the BMS being configured to support network communication between the BAC and the devices/appliances.  The network interface as described in paragraph [0021] teaches the direct connectivity of the devices).
•	a lighting control application configured to translate data communicated between the lighting control bus and the BMS bus – (Westrick teaches this application element in paragraph [0036] as “ The lighting and gateway (GW) control application 149 implements a variety of functions optimized for monitoring and control of illumination related functions of a number of luminaires at the premises. Although the lighting and gateway (GW) control application 149 may support a variety of other functions, the example shown at 149 in FIG. 1 supports lighting control, device discovery, control device polling, scheduling and executing lighting scenes/profiles, and energy management. For its lighting-related monitoring and illumination control functions, the lighting and gateway (GW) control application …”.
Regarding claim 5, the BMS interface includes at least one of: an RS-232 port, a current loop interface, and an RS-485 port is claimed.  Westrick teaches the use of a RS-485 port in paragraph [0046]. 
As per the limitations of claim 6 the lighting control interface is stated as including one of: a Digital Addressable Lighting (DALI) interface; a 0-10 Volt interface; and a switching interface.  In paragraph [0084] Westrick teaches the use of switches, dimmers, or control panels to operate lighting devices within the system which are commensurate with the claimed switching interface.
Regarding claim 7 the device is configured to receive configuration settings from a user interface of the BMS channel via the BMS interface is stated.  In paragraph [0050] Westrick teaches of a visualization software that provides a user interface for integrated control of the system. 
Claim 8 is directed to the device including a lighting control application configured to translate data communicated between the lighting control channel and the BMS channel.  As stated in paragraph [0049] et seq. the lighting control application is 
In claim 9, the device includes at least one of: an illumination level sensing component; and a temperature sensor.  In paragraph [0036] Westrick teaches the inclusion of lighting related elements including wall switches, control panels, ambient light sensors, etc. that can be used for illumination level sensing as claimed.
As per independent claim 10, a system is claimed as comprising:
•	a building management system (BMS) including a plurality of BMS devices of a building connected by a BMS bus – (in paragraph [0030] Westrick teaches of a building management system application to support network communications building automation control appliances within the building);
•	a lighting control system – (paragraph [0036] teaches of a lighting and gateway application to monitor and control illumination functions), including:
o	a plurality of lighting control system devices connected by a lighting control bus– (taught as a number of luminaries on the premises in paragraph [0036].  The presence of a control bus for direct communication between the controller and the devices is taught in paragraph [0021] as the network interface 115); and 
an occupancy sensing device associated with the plurality of lighting control system devices, wherein the occupancy sensing device – (paragraph [0036] teaches of a occupancy sensors as other lighting related elements) includes:
o	an occupancy sensing component – (taught in paragraphs [0030] and [0036] where the Building Management System (BMS) is taught to 
o	a BMS interface configured to connect the occupancy sensing device directly to the BMS bus of the BMS system – (paragraph [0030] explains the details of the BMS being configured to support network communication between the BAC and the devices/appliances);
o	a lighting control interface configured to connect the occupancy sensing device directly to a lighting control bus of the building – (the interface and network connectivity of the system is explained in paragraphs [0021] and [0084]); and 
o	a lighting control application configured to translate data communicated between the lighting control system and the BMS system – (taught in paragraph [0036] as the lighting and gateway (GW) control application which connects the sensors and lighting related elements).
Regarding claim 11, wherein the BMS uses a first protocol and wherein the lighting control system uses a second protocol is recited.  The first protocol used by the BMS is taught as the native building management protocol as explained in paragraph [0031] while a second protocol for the lighting control system is taught as a lighting control protocol in paragraph [0036]. 
Claim 12 is directed to each of the plurality of lighting control system devices including a Digital Addressable Lighting (DALI) interface.  As is well-known in the art the 
In claim 13 each of the plurality of BMS devices includes a BMS interface is claimed.  This aspect of the instant invention is taught in paragraph [102] where each sensor within the BMS includes an interface. 
As per claim 14 the plurality of lighting control system devices includes lights, sensing devices, and switch inputs is claimed.  The use of lights, sensing devices and switches is described in paragraphs [0030] and [0036] as being a part of the lighting control system. 
Regarding claim 16 the BMS system includes a plant controller, a unitary controller, and a user interface configured to receive input associated with comfort control in a room is recited.  In paragraph [0084] et seq. in view of Fig. 3, the presence of lighting controls commensurate with the unitary controller, the BAC appliance controller commensurate with the plant controller and user interfaces configured to receive data is taught.
Independent claim 18 focuses on a method of operating a building management system using a lighting control interface, comprising:

•	translating, by an occupancy sensing device directly connected to the BMS bus via a BMS interface, the request from a BMS protocol to a lighting control protocol – (the communication/translating of data in different protocols is described in paragraph [0031]); and
•	communicating, via a lighting control interface of the occupancy sensing device directly connected to a lighting control bus, the translated request from the occupancy sensing device to a lighting control device of the lighting control bus – (the conveying of data between a sensor and a control channel is explained in paragraph [0049] where the lighting and gateway control application is configured to publish the lighting related status messages based on the monitoring of the luminaires and/or other lighting related elements within the premises).
As per the amended limitation of “a lighting control interface configured to connect the occupancy sensing device directly to a lighting control bus of the building” in all of the independent claims, Westrick teaches the network connectivity between the devices as aforementioned; however, the direct connectivity as claimed is not specifically addressed.  For this reason, the reference of prior art to Brown in introduced.  In the published reference of prior art, Brown teaches of a BMS that manages a number of systems of a building, including security systems, HVAC systems, lighting systems, et 
	Claim 19 requires the user interface to be a wall module associated with comfort control in a room of the building, and wherein the occupancy sensing device is installed in the room.  This feature of the instant invention is described in paragraph [0090] by Westrick where the inclusion of a wall in a room is not precluded.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. in view of US Patent Application Publication No. US 2018/0373111 A1 to Brown as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2020/0320023 A1 to Litichever et al..
The limitations of instant claim 1 as taught by Westrick are stated above.
With regard to claims 2, 3, and 4, the occupancy sensing component includes an optical occupancy sensor, a microwave occupancy sensor, and an ultrasonic occupancy .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. in view of US Patent Application Publication No. US 2018/0373111 A1 to Brown
	The limitations of the instant invention as per independent claims 1 and 10 are as taught by Westrick are aforementioned.
Claim 15 states the plurality of lighting control system devices as including 64 devices.  Although Westrick teaches of a plurality of lighting control system devices as stated in paragraph [0036], the reference of prior art fails to specifically indicate the number of devices used.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Westrick to include 64 lighting devices, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. in view of US Patent Application Publication No. US 2018/0373111 A1 to Brown as applied to claims 1 and 10 above, and further in view of US Patent Application Publication No. US 2015/0227870 A1 to Noboa et al..
The limitations of the instant invention as per independent claims 1 and 10 are as taught by Westrick are aforementioned.
As per claim 17, the lighting control application is configured to translate data communicated between the lighting control system and the BMS system in the absence of a Java Application Control Engine (JACE).  Although the prior art of reference to Westrick teaches of a building management system capable of operating devices within a building, the reference of prior art falls short of particularly teaching of a lighting control application that is configured to translate data communicated between the lighting control system and the BMS in the absence of JACE.  However, the published reference of prior art to Noboa et al. (herein after referred to as “Noboa”) in the same field of endeavor.  In paragraph [0087], Noboa states “… data communications interface is configured to translate data between different communications protocols to facilitate data communications with differently protocolled systems and/or devices.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Westrick to have enabled the different protocols to translate data between different communication protocols as per Noboa so as to improve communications to enable correction of faults to reduce energy consumption as indicated by Noboa in paragraph [0003].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0364046 A1 to Westrick, Jr. et al. in view of US Patent Application Publication No. US 2018/0373111 A1 to Brown as applied to claim 18 above, and further in view of US Patent Application Publication No. US 2018/0042064 A1 to Norton et al..
The limitations of the instant invention as per independent claim 18  are as taught by Westrick are aforementioned.
With regard to the limitations claimed in claim 20, the method includes modifying the lighting setting in the building according to the request and continuing to provide the modified lighting setting despite a failure of the BMS.  Although Westrick teaches of a method and system for operating devices within a building in a building management system, the reference of prior art falls short of teaching the modifying of a setting in the event of a failure of the BMS.  However, the prior art of Norton et al. (herein after referred to as “Norton”) teaches the limitations of claim 20 in paragraph [0027] wherein it is stated “…  [when] full or partial failure of the acting schedule master controller or network communication therewith occurs, the lighting control system changes the schedule master to a different network controller based on a failover protocol procedure …”.   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Westrick to have enabled the modification of the lighting system in the event of a failure of the BMS so as ensure continuous operation without disruption as indicated by Norton in paragraph [0003].
Response to Arguments
Applicant’s arguments, filed April 19, 2021, with respect to the independent claims have been fully considered and are persuasive.  The rejection of claims 1, 10 and 18 under 35 USC §102(a)(1) has been withdrawn. 
	Applicant argues that “Westrick does not appear to teach an occupancy sensing device that includes a BMS interface, lighting control interface, and a lighting control application configured to translate data communicated between a lighting control system and a BMS system.”  Accordingly, the rejection of the independent claims (claims 1, 10, and 18) has been edited and now stands rejected under 35 USC §103 as being unpatentable over Westrick in view of Brown as aforementioned.
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        June 14, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119